Citation Nr: 0534654	
Decision Date: 12/23/05    Archive Date: 01/10/06	

DOCKET NO.  04-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent. 

2.  Entitlement to an increased evaluation for a shrapnel 
scar of the left upper back, currently evaluated at 
10 percent. 

3.  Entitlement to an increased evaluation for a shrapnel 
scar of the left buttock, currently evaluated at 10 percent. 

4.  Entitlement to an increased evaluation for shrapnel scars 
of the left upper arm, currently evaluated at 10 percent. 

5.  Entitlement to an increased evaluation for shrapnel scars 
of the right upper arm, currently evaluated at 10 percent. 

6.  Entitlement to an effective date prior to April 14, 2003, 
for a total evaluation based on individual unemployability 
due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the benefits sought on appeal.  The 
veteran, who had active service from January 1959 to March 
1963 and from June 1967 to July 1968, appealed that decision 
to the Board of Veterans' Appeals, and the case was referred 
to the Board for appellate review.

The issues of entitlement to increased evaluations for post-
traumatic stress disorder, a shrapnel scar of the left upper 
back, a shrapnel scar of the left buttock, shrapnel scars of 
the left upper arm and shrapnel scars of the right upper arm 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  A claim for a total evaluation based on individual 
unemployability due to service-connected disabilities was 
received by the RO on April 14, 2003.  

3.  A rating decision dated in June 2003 granted a total 
evaluation based on individual unemployability due to 
service-connected disabilities effective April 14, 2003.  

4.  An informal or formal claim for a total evaluation based 
on individual unemployability due to service-connected 
disabilities was not submitted by the veteran prior to April 
14, 2003.



CONCLUSION OF LAW

The requirements for an effective date prior to April 14, 
2003, for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.155, 3.157, 3.400 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The Board acknowledges that the 
veteran was not provided a VCAA contact-complying notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with his claim for an 
earlier effective date for the grant of a total evaluation 
based on individual unemployability due to service-connected 
disabilities, although the veteran was provided notice of the 
VCAA in connection with his original claim for a total 
evaluation.  However, such notice is not required in this 
case since the veteran raised the issue of an earlier 
effective date for the grant of a total evaluation based on 
individual unemployability due to service-connected 
disabilities in his Notice of Disagreement.

In such situations, an opinion from the VA General Counsel 
indicates that further notice of the VCAA is unnecessary.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In that opinion, the 
General Counsel held that, "[i]f in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  The Board 
is bound in its decision by the precedent opinion of the 
chief legal officer of the VA.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 20.101(a).  

The Board does observe that in the February 2004 Statement of 
the Case the veteran was specifically informed of the 
criteria that needed to be satisfied for an earlier effective 
date for a total evaluation based on individual 
unemployability, and the RO provided an explanation of the 
reasons for the decision.  Under these circumstances, this 
would appear to satisfy the notification requirements of the 
VCAA.  

The Board does acknowledge that the veteran's Substantive 
Appeal alleged that the RO had failed to comply with the VCAA 
in the adjudication of the his claim, but the veteran has not 
alleged any specific error and resulting prejudice in any 
deficiency in the VCAA notice..  However, such a generalized 
statement does not satisfy the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)  

In Mayfield the United States Court of Appeals for Veteran 
Claims (Court) stated that "we conclude that in the section 
5103(a) notice context an appellant generally must identify, 
with considerable specificity, how the notice was defective 
and what evidence the appellant would have provided or 
requested the Secretary to obtain . . . had the Secretary 
fulfilled his notice obligations; further, an appellant must 
also assert, again with considerable specificity, how the 
lack of notice and evidence affected the essential fairness 
of the adjudication."  Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran was afforded VA examinations in order to assess 
the severity of his service-connected disabilities and the RO 
obtained VA medical records identified by the veteran, 
records which could potentially serve as an informal claim 
for a total evaluation based on individual unemployability 
due to service-connected disabilities.  The veteran has not 
indicated to the RO or the Board that there is any additional 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that the case is 
ready for appellate review.

A review of the record discloses that a March 2000 rating 
decision addressed the veteran's claim for service connection 
for PTSD, and granted that claim and assigned a 30 percent 
evaluation, as well as addressing the claims for increased 
evaluations for the veteran's service-connected disabilities.  
The veteran was notified of that decision and of his 
appellate rights by way of two letters from the RO dated in 
March 2000.  An appeal was not filed.  In April 2000, the 
veteran submitted a VA Form 21-686(c) (Declaration of Status 
of Dependents), and in April 2000, the veteran was notified 
that his disability compensation award had been amended to 
include additional benefits for his spouse.  

The record contains no further correspondence from the 
veteran to the RO until April 14, 2003, when the veteran 
submitted a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  A rating 
decision dated in June 2003 granted the veteran's claim for a 
total evaluation based on individual unemployability 
effective April 14, 2003.  The veteran, through his former 
representative, expressed disagreement with the effective 
date established by the RO for the total evaluation.  

Under VA laws and regulations, unless otherwise provided, the 
effective date of an award based on original claim or claim 
for increased compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  In addition, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in the disability 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Significantly, the Court has held that if the 
application is received more than one year after the 
ascertainable increase in severity, the claim is governed by 
the date the claim was received.  Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

Based on this record, the Board finds that the RO is correct 
in choosing April 14, 2003, as the effective date for the 
grant of the total evaluation based on individual 
unemployability.  That date represents the first and only 
application for a total evaluation based on individual 
unemployability filed by the veteran.  The laws and 
regulations require that a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  The veteran has not contended that he submitted 
a claim for a total evaluation based on individual 
unemployability prior to that date.  

The Board has also considered whether the record contains any 
evidence of an informal claim filed prior to that date, for 
example, a report of a VA examination or hospitalization.  
38 C.F.R. §§ 3.155, 3.157.  However, the record contains no 
communication between the veteran and the RO following the 
April 2000 Declaration of Status of Dependents filed by the 
veteran in order to receive additional benefits for his 
spouse and the April 2003 receipt of the application for a 
total evaluation based on individual unemployability.  
Furthermore, a review of VA medical records dated in 2000 and 
2003 contains no indication of any intent on the part of the 
veteran to file a claim for a total evaluation based on 
individual unemployability and those records contain no 
indication that the veteran is unemployable as a result of 
his service-connected disabilities.  

Lastly, the Board acknowledges that the record contains 
information indicating that the veteran has apparently been 
in receipt of Social Security benefits since January 2000.  
However, even to the extent that records from that agency 
would demonstrate that the veteran was unemployable due to 
his service-connected disabilities from that date, the 
effective date for the total evaluation would still be April 
14, 2003, since those records would demonstrate that the 
increase in severity, or more specifically, unemployability 
due to the veteran's service connected disabilities, occurred 
more than one year prior to the date of application.  
Therefore, the Board concludes that there is no basis for an 
effective date prior to April 14, 2003, for a total 
evaluation based on individual unemployability.  


ORDER

An effective date prior to April 14, 2003, for a total 
evaluation based on individual unemployability due to 
service-connected disabilities is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claims for increased evaluations for his service 
connected disabilities discloses, as indicated above, that 
the record appears to reflect that the veteran has been 
receiving Social Security disability benefits since January 
2000.  The RO has not obtained any decision regarding the 
veteran's award of Social Security disability benefits or the 
medical evidence considered in reaching that decision.  The 
Court has held that the VA's duty to assist extends to 
obtaining records from the Social Security Administration.  
Baker v. West, 11 Vet. App. 163 (1998).  

The Board acknowledges the possibility that these records may 
be somewhat dated, but those records nonetheless may 
demonstrate that the veteran's service-connected disabilities 
are, in fact, more severe than currently evaluated and 
provide a basis for an increased evaluation as of the date of 
the veteran's April 2003 request for increased evaluations.  
As such, these records are relevant, and potentially 
probative, to the veteran's claim for an increased 
evaluation. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary.  Accordingly, 
this case is REMANDED for the following actions:

1.  The veteran should be contacted to 
ascertain whether he has received any 
treatment for his service-connected 
disabilities since November 2003, and if 
so, he should be requested to provide the 
dates and locations of that treatment.  
If the veteran reports pertinent 
treatment, the RO should obtain and 
associate those records with the claims 
file.

2.  The RO should obtain and associate 
with the claims file records from the 
Social Security Administration pertaining 
to the veteran's claim for disability 
benefits, including a copy of any 
decision and the medical records utilized 
in reaching that decision.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


